internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-108657-99 date date x a b ira firm d1 d2 d3 year dear this letter responds to your letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that in year x analyzed the benefits of being an s_corporation following its analysis x decided to elect to be an s_corporation for its taxable_year beginning on d1 in order to meet the qualifications required for an s_corporation x reduced its number of shareholders following this reduction in shareholders x believed that it was qualified to be an s_corporation in d2 while preparing its s_corporation_election x contacted firm to discuss the procedural requirements for obtaining shareholder consents to the s_corporation_election firm requested that x reconfirm that all of its shareholders were qualified to hold stock in an s_corporation in reviewing its shareholder list x discovered that ira an individual_retirement_account for the benefit of a held x stock x believed that an individual_retirement_account was a qualified_shareholder and asked firm to confirm this at that point firm advised x that an individual_retirement_account is not a qualified_shareholder of an s_corporation in order to correct the problem on d3 x acquired the shares held by ira subsequently x timely filed a form_2553 election by a small_business_corporation with an effective date of d1 b represents that with the exception of the ownership of x stock held by ira x qualified as a small_business_corporation under sec_1361 on d1 and that when x filed the form_2553 x met the qualifications of a small_business_corporation under sec_1361 b as x’s president represents that the circumstances resulting in the invalidity of x’s election to be an s_corporation were inadvertent as to ira’s holding of x stock x believed all shareholders were qualified to hold s_corporation stock and only realized ira was not a qualified_shareholder when x proceeded in preparing its shareholder list and was advised by firm additionally x and each person who was or is a shareholder of x at any time since d1 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under sec_408 of the code is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation effective d1 was ineffective because from d1 until d3 ira which was not a qualified_shareholder of an s_corporation held shares in x we hold also that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as an s_corporation effective d1 and thereafter provided x’s election to be an s_corporation was not otherwise invalid and provided that the election was not terminated under sec_1362 during the period from d1 to d3 a for whose benefit ira held x stock will be treated as the owner of the x stock held by ira accordingly this individual and x’s other shareholders must include their pro_rata share of the separately and non-separately computed items as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 if x ira a or any of x’s other shareholders fails to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
